FILED
                             NOT FOR PUBLICATION                            OCT 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICKEY CALHOUN,                                  No. 08-35812

               Plaintiff - Appellant,            D.C. No. 2:07-cv-01759-JLR

  v.
                                                 MEMORANDUM *
DEPARTMENT OF CORRECTIONS; et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                                                         **
                            Submitted October 19, 2010


Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Rickey Calhoun appeals pro se from the district court’s judgment dismissing

his civil rights action against the Washington State Department of Corrections. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Cholla Ready Mix,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Inc. v. Civish, 382 F.3d 969, 973 (9th Cir. 2004). We may affirm on any ground

supported by the record. Forest Guardians v. U.S. Forest Serv., 329 F.3d 1089,

1097 (9th Cir. 2003). We affirm.

      The district court correctly concluded that Calhoun’s claims under 42 U.S.C.

§§ 1983, 1985 and 1986 are barred by the Eleventh Amendment. See Cerrato v.

San Francisco Comty. Coll. Dist., 26 F.3d 968, 972, 975 (9th Cir. 1994) (claims

brought against state entity under §§ 1983, 1985 and 1986 were barred by Eleventh

Amendment).

      The district court properly dismissed the action without leave to amend

because it is clear from the face of Calhoun’s complaint that his claims are time-

barred; his complaint cannot be cured by amendment. See Thinket Ink Info. Res.,

Inc. v. Sun Microsystems, Inc., 368 F.3d 1053, 1060-61 (9th Cir. 2004); Cato v.

United States, 70 F.3d 1103, 1106 (9th Cir. 1995); Bagley v. CMC Real Estate

Corp., 923 F.2d 758, 760 (9th Cir. 1991) (“appropriate statute of limitations in

§ 1983 action is the three-year limitation of Wash. Rev. Code § 4.16.080(2)”). The

district court also properly dismissed Calhoun’s state law claim. See Cholla Ready

Mix, Inc., 382 F.3d at 973-74 (Eleventh Amendment bars suits in federal court

against states on the basis of violations of state law); McCarthy v. Mayo, 827 F.2d

1310, 1317 (9th Cir. 1987) (district court did not abuse its discretion in dismissing


                                          2                                    08-35812
state claims with prejudice where the propriety of pendent state claims turned on

the same facts as dismissed federal claims).

      Calhoun’s remaining contention that the District Court erred when it ignored

his allegations of conspiracy and collusion is unpersuasive.

      AFFIRMED.




                                          3                                  08-35812